--------------------------------------------------------------------------------

Exhibit 10.6


REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT, dated as of June 16, 2014, is made by and
among Asterias Biotherapeutics, Inc., a Delaware corporation (the “Company”),
and each Shareholder (as defined below) who is the registered holder of
Registrable Securities (as defined below).


WHEREAS, the parties hereto desire to provide for, among other things, the grant
of registration rights with respect to the Registrable Securities.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:


1.
Definitions and Interpretations.



(a)                 Definitions.  As used in this Agreement, and unless the
context requires a different meaning, the following terms have the meanings
indicated:


(i)                “Acquired Shares” means the Shares issued or issuable upon
the exercise of the Warrants, including any Shares into which such Shares may be
converted, and any.


(ii)              “Affiliate” means, with respect to a Person, any other Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person.  For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as used with respect to a
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise.


(iii)            “Agreement” means this Registration Rights Agreement as the
same may be amended, supplemented or modified in accordance with the terms.


(iv)              “Automatic Shelf Registration Statement” means an “automatic
shelf registration statement” as defined in Rule 405 promulgated under the
Securities Act.


(v)                “Board of Directors” means the Board of Directors of the
Company (or any duly authorized committee thereof).


(vi)              “Business Day” means any day other than a Saturday, Sunday or
other day on which commercial banks in New York, New York and San Francisco,
California are authorized or required by law or executive order to close.
 
(vii)            “Commission” means the Securities and Exchange Commission or
any similar agency then having jurisdiction to enforce the Securities Act.



--------------------------------------------------------------------------------


(viii)          “Company” has the meaning set forth in the preamble to this
Agreement.


(ix)             “Company Free Writing Prospectus” means each Free Writing
Prospectus prepared by or on behalf of the Company or used or referred to by the
Company in connection with an offering of Registrable Securities.


(x)               “Disclosure Package” means, with respect to any offering of
Registrable Securities, (i) the preliminary Prospectus, (ii) each Free Writing
Prospectus and (iii) all other information, in each case, that is deemed, under
Rule 159 promulgated under the Securities Act, to have been conveyed to
purchasers of securities at the time of sale of such securities (including,
without limitation, a contract of sale).


(xi)             “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder.


(xii)           “Free Writing Prospectus” means any “free writing prospectus” as
defined in Rule 405 promulgated under the Securities Act.


(xiii)         “Indemnified Party” has the meaning set forth in Section 4(c).


(xiv)           “Indemnifying Party” has the meaning set forth in Section 4(c).


(xv)             “Inspector” has the meaning set forth in Section 3(b).


(xvi)           “Liability” has the meaning set forth in Section 4(a).


(xvii)         “Permitted Assignee” means  with respect to any Shareholder, to
the extent applicable, (i) such Shareholder’s parents, spouse, siblings,
siblings’ spouses, children (including stepchildren and adopted children),
children’s spouses, grandchildren or grandchildren’s spouses (“Family Members”),
(ii) a corporation, partnership or limited liability company, a majority of the
beneficial interests of which shall be held by such Shareholder, such
Shareholder’s Affiliates and/or such Shareholder’s Family Members, (iii) a
trust, the beneficiaries of which are such Shareholder and/or such Shareholder’s
Family Members, (iv) such Shareholder’s heirs, executors, administrators, estate
or a trust under such Shareholder’s will, (v) an entity described in Section
501(c)(3) of the United States Internal Revenue Code of 1986, as amended, that
is established by such Shareholder, and (vi) any Affiliate of such Shareholder.


(xviii)       “Person” means any individual, corporation, partnership, limited
liability company, trust, incorporated or unincorporated association, joint
venture, joint stock company, government (or an agency or political subdivision)
or other entity of any kind, and shall include any successor (by merger or
otherwise) of such entity.


(xix)           “Pledgee” has the meaning set forth in Section 2(d)(i).


2

--------------------------------------------------------------------------------


(xx)            “Prospectus” means the prospectus related to any Registration
Statement (including, without limitation, a prospectus or prospectus supplement
that discloses information previously omitted from a prospectus filed as part of
an effective registration statement in reliance on Rule 415, 430A, 430B or 430C
under the Securities Act, as amended or supplemented by any amendment or
prospectus supplement), including post-effective amendments, and all materials
incorporated by reference in such prospectus.


(xxi)          “Records” has the meaning set forth in Section 3(b)(viii).


(xxii)        “Registrable Securities” means, subject to Section 2(b) and
Section 2(d)(i), (i) the Acquired Shares, (ii) the Warrants, and (iii) any other
securities that are (A) distributed as a dividend or otherwise with respect to
Acquired Shares, or (B) issued or issuable in exchange for or through conversion
of the Acquired Shares or Warrants pursuant to a recapitalization,
reorganization, merger, consolidation, sale of assets or other transaction.


(xxiii)      “Registration Expenses” has the meaning set forth in Section 3(f).


(xxiv)        “Registration Statement” means a registration statement filed
pursuant to the Securities Act.


(xxv)          “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations of the Commission promulgated thereunder.


(xxvi)        “Shareholder” means (a) the Persons named on Schedule I,  and (b)
such Permitted Assignees or Pledgees of the Persons named on Schedule I to whom
registration rights under this Agreement are validly transferred in accordance
with Section 2(d)(i).


(xxvii)      “Shareholders’ Counsel” has the meaning set forth in Section 3(b).


(xxviii)    “Shares” means (i) the Series B common stock, of the Company, (ii)
any securities of the Company or any successor or assign of the Company into
which such shares described in clause (i) are reclassified or reconstituted or
into which such shares are converted or otherwise exchanged in connection with a
combination of shares, recapitalization, merger, sale of assets, consolidation
or other reorganization or otherwise, including any conversion pursuant to the
Certificate of Incorporation of the Company or (iii) any securities received as
a dividend or distribution in respect of the securities described in clauses (i)
and (ii) above.


(xxix)       “Warrants” means warrants to purchase Shares of the Company issued
to the Shareholders named on Schedule I pursuant to the Stock and Warrant
Purchase Agreement between the Company and such Shareholders.


3

--------------------------------------------------------------------------------

(b)                Interpretation.  Unless otherwise noted:


(i)                All references to laws, rules, regulations and forms in this
Agreement shall be deemed to be references to such laws, rules, regulations and
forms, as amended from time to time or, to the extent replaced, the comparable
successor laws, rules, regulations and forms thereto in effect at the time.


(ii)              All references to agencies, self-regulatory organizations or
governmental entities in this Agreement shall be deemed to be references to the
comparable successor thereto.


(iii)            All references to agreements and other contractual instruments
shall be deemed to be references to such agreements or other instruments as they
may be amended, waived, supplemented or modified from time to time.


(iv)              All references to any amount of securities (including
Registrable Securities) shall be deemed to be a reference to such amount
measured on an as-converted or as-exercised basis.


2.
General; Securities Subject to this Agreement



(a)                Grant of Rights.  The Company hereby grants registration
rights to the Shareholders upon the terms and conditions set forth in this
Agreement.


(b)                Registrable Securities.  For the purposes of this Agreement,
Registrable Securities held by any Person will cease to be Registrable
Securities when (i) a Registration Statement covering such Registrable
Securities has been declared effective under the Securities Act by the
Commission and such Registrable Securities have been disposed of pursuant to
such effective Registration Statement, (ii) the entire amount of the Registrable
Securities held by a Person may be sold in a single sale, in the opinion of
counsel reasonably satisfactory to the Company, without any limitation as to
volume or manner of sale pursuant to Rule 144  promulgated under the Securities
Act, (iii) the Registrable Securities have ceased to be outstanding, or (iv) the
Registrable Securities have been transferred pursuant to a transfer or pledge
otherwise than pursuant to Section 2(d).


(c)                 Holders of Registrable Securities.  A Person is deemed to be
a holder of Registrable Securities whenever such Person owns of record
Registrable Securities.  If the Company receives conflicting instructions,
notices or elections from two or more Persons with respect to the same
Registrable Securities, the Company may act upon the basis of the instructions,
notice or election received from the registered owner of such Registrable
Securities.


4

--------------------------------------------------------------------------------


(d)                Transfer of Registration Rights.


(i)                A Shareholder may transfer or pledge Registrable Securities
with the associated registration rights under this Agreement (including
transfers occurring by operation of law or by reason of intestacy) to a
Permitted Assignee or a pledgee (“Pledgee”) only if (1) such Permitted Assignee
or Pledgee agrees in writing to be bound as a Shareholder by the provisions of
this Agreement, such agreement being substantially in the form of Annex A
hereto, and (2) immediately following such transfer or pledge, the further
disposition of such Registrable Securities by such Permitted Assignee or Pledgee
would be restricted under the Securities Act and the entire amount of all such
Registrable Securities could not be sold in a single sale, in the opinion of
counsel reasonably satisfactory to the Company, without any limitation as to
volume or manner of sale pursuant to Rule 144 promulgated under the Securities
Act.  Upon any transfer or pledge of Registrable Securities other than as set
forth in this Section 2(d), such securities shall no longer constitute
Registrable Securities.


(ii)              Subject to Section 2(b), if a Shareholder assigns its rights
under this Agreement in connection with the transfer of less than all of its
Registrable Securities, the Shareholder shall retain its rights under this
Agreement with respect to its remaining Registrable Securities.  If a
Shareholder assigns its rights under this Agreement in connection with the
transfer of all of its Registrable Securities, such Shareholder shall have no
further rights or obligations under this Agreement, except under Section 4 in
respect of offerings in which it participated.


3.
Registration Procedures



(a)                 S-3 Registration.  Promptly after the date on which the
Company becomes eligible to register the Registrable Securities on Form S-3, the
Company shall prepare and file with the Commission a Registration Statement
covering the resale of all of the Registrable Securities for an offering to be
made on a continuous basis pursuant to Rule 415.  Subject to the terms of this
Agreement, the Company shall use its commercially reasonable efforts to cause
such Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof.


(b)                Obligations of the Company.  In connection with the
registration of Registrable Securities, the Company shall:


(i)                prepare and file with the Commission a Registration Statement
on Form S-3 and cause such Registration Statement to become effective; provided,
however, that before filing a Registration Statement or Prospectus or any
amendments or supplements thereto (including, without limitation, any documents
incorporated by reference therein), or before using any Free Writing Prospectus,
provide one firm of legal counsel selected by Shareholders holding a majority of
the Registrable Securities being registered in such registration (“Shareholder’
Counsel”), any managing underwriter or broker/dealer participating in any
disposition of such Registrable Securities pursuant to a Registration Statement
and any attorney retained by any such managing underwriter or broker/dealer
(each, an “Inspector” and collectively, the “Inspectors”) with an opportunity to
review and comment on such Registration Statement and each Prospectus included
therein (and each amendment or supplement thereto) and each Free Writing
Prospectus to be filed with the Commission, subject to such documents being
under the Company’s control.  The Company shall notify the Shareholders’ Counsel
and each seller of Registrable Securities pursuant to such Registration
Statement of any stop order issued or threatened by the Commission and take all
reasonable actions required to prevent the entry of such stop order or to remove
it if entered;
5

--------------------------------------------------------------------------------


(ii)              prepare and file with the Commission such amendments and
supplements to such Registration Statement and the Prospectus used in connection
therewith as shall be necessary to keep such Registration Statement effective
for the lesser of (x) such period which will terminate when all Registrable
Securities covered by such Registration Statement have been sold (or, if such
Registration Statement is an Automatic Shelf Registration Statement, on the
first anniversary of the date of filing of such Automatic Shelf Registration
Statement) or (y) the securities covered by such Registration Statement are no
longer Registrable Securities;


(iii)            furnish to each seller of Registrable Securities such number of
copies of such Registration Statement, each amendment and supplement thereto,
the Prospectus included in such Registration Statement (including each
preliminary Prospectus), any Prospectus filed under Rule 424 under the
Securities Act and any Free Writing Prospectus as each such seller may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such seller; provided that the Company need not provide
copies of exhibits to the Registration Statement.


(iv)              use its commercially reasonable efforts to expeditiously
register or qualify such Registrable Securities under such other securities or
“blue sky” laws of California and New York if required by the laws of such
states, and continue such registration or qualification in effect in such
jurisdiction for as long as permissible pursuant to the laws of such
jurisdiction, or for as long as any such seller requests or until all of such
Registrable Securities are sold or are “covered securities” under the Securities
Act, whichever is shortest, and do any and all other acts and things which may
be reasonably necessary or advisable to enable any such seller to consummate the
disposition of the Registrable Securities owned by such seller in such
jurisdictions; provided, however, that the Company shall not be required to (x)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(b)(iv), (y) subject
itself to taxation in any such jurisdiction or (z) consent to general service of
process in any such jurisdiction;


(v)                following its actual knowledge thereof, notify each seller of
Registrable Securities: (A) when a Prospectus, any Prospectus supplement, any
Free Writing Prospectus, a Registration Statement or a post-effective amendment
to a Registration Statement has been filed with the Commission, and, with
respect to a Registration Statement or any post-effective amendment, when the
same has become effective; (B) of any request by the Commission for amendments
or supplements to a Registration Statement, related Prospectus or Free Writing
Prospectus or for additional information; (C) of the receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceedings for such
purpose; and (D) of the existence of any fact or happening of any event of which
the Company has knowledge which makes any statement of a material fact in such
Registration Statement, related Prospectus or Free Writing Prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
or which would require the making of any changes in the Registration Statement,
Prospectus or Free Writing Prospectus in order that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
such Prospectus or Free Writing Prospectus, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, provided that the
Company need not disclose any facts or events that have not been publicly
disclosed by the Company;


6

--------------------------------------------------------------------------------


(vi)              upon the occurrence of any event contemplated by Section
3(b)(v)(D), as promptly as practicable, prepare a supplement or amendment to
such Registration Statement, related Prospectus or Free Writing Prospectus and
furnish to each seller of Registrable Securities a reasonable number of copies
of such supplement to, or amendment of, such Registration Statement, Prospectus
or Free Writing Prospectus as may be necessary so that, after delivery to the
purchasers of such Registrable Securities, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading, and that in the case of such Prospectus
or Free Writing Prospectus, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;


(vii)            enter into and perform customary agreements and take such other
actions as are reasonably required in order to facilitate the disposition of
such Registrable Securities and shall provide all reasonable cooperation,
including causing counsel to the Company to deliver customary legal opinions in
connection with any such underwriting agreements;


(viii)          make available at reasonable times for inspection by any
Inspector all financial and other records, pertinent corporate documents and
properties of the Company and its subsidiaries (collectively, the “Records”) as
shall be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s and its subsidiaries’ officers,
directors, managers and employees, and the Company’s independent registered
public accounting firm, to supply all information reasonably requested by any
such Inspector in connection with such Registration Statement.  Records that the
Company determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors (and the
Inspectors shall confirm their agreement in writing in advance to the Company if
the Company shall so request) unless (x) the disclosure of such Records is
necessary, in the Company’s reasonable judgment, to avoid or correct a
misstatement or omission in the Registration Statement, (y) the release of such
Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction after exhaustion of all appeals therefrom or (z) the
information in such Records was known to the Inspectors on a non-confidential
basis prior to its disclosure by the Company or has been made generally
available to the public.  Each seller of Registrable Securities agrees that it
shall, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, promptly give notice to the Company and allow the
Company, at the Company’s expense, to undertake appropriate action to prevent
disclosure of the Records deemed confidential;


7

--------------------------------------------------------------------------------


(ix)             if such sale is pursuant to an underwritten offering, obtain a
“cold comfort” letter dated the effective date of the Registration Statement and
the date of the closing under the underwriting agreement from the Company’s
independent registered public accounting firm in customary form and covering
such matters of the type customarily covered by “cold comfort” letters as the
managing underwriter reasonably requests;


(x)               furnish, at the request of any seller of Registrable
Securities on the date such securities are delivered to the underwriters for
sale pursuant to such registration, an opinion, dated such date, of counsel
representing the Company for the purposes of such registration, addressed to the
underwriters, covering such legal matters with respect to the registration in
respect of which such opinion is being given as the underwriters, may reasonably
request and are customarily included in such opinions;


(xi)             cause any Shares included in the Registration Statement to be
listed on each securities exchange on which the Shares are then listed. The
Company shall pay all fees and expenses in connection with satisfying its
obligation to list such Shares.


(xii)            make all required filings of all Prospectuses and Free Writing
Prospectuses with the Commission;


(xiii)         make all required filing fee payments in respect of any
Registration Statement or Prospectus used under this Agreement (and any offering
covered thereby); and


(xiv)           take all other steps reasonably necessary to effect the
registration of the Registrable Securities contemplated hereby.


(c)                 Seller Requirements.  In connection with any offering under
any Registration Statement under this Agreement, each Shareholder (i) shall
promptly furnish to the Company in writing such information with respect to the
Shareholder and the intended method of disposition of its Registrable Securities
as the Company may reasonably request or as may be required by law or
regulations for use in connection with any related Registration Statement or
Prospectus (or amendment or supplement thereto) and all information required to
be disclosed in order to make the information previously furnished to the
Company by the Shareholder not contain a material misstatement of fact or
necessary to cause such Registration Statement or Prospectus (or amendment or
supplement thereto) not to omit a material fact with respect to the Shareholder
necessary in order to make the statements therein not misleading; (ii) shall
comply with the Securities Act and the Exchange Act and all applicable state
securities laws and comply with all applicable regulations in connection with
the registration and the disposition of the Registrable Securities; and (iii)
shall not use any Free Writing Prospectus without the prior written consent of
the Company.  If any seller of Registrable Securities fails to provide such
information required to be included in such Registration Statement by applicable
securities laws or otherwise necessary or desirable in connection with the
disposition of such Registrable Securities, within ten (10) calendar days after
written request therefor, the Company may exclude such seller’s Registrable
Securities from the registration statement.


8

--------------------------------------------------------------------------------


(d)                 Exception for Valid Business Reason.  Notwithstanding any
other provision of this Section 3, if the Board of Directors of the Company, in
its good faith judgment, determines that any registration of Registrable
Securities should not be made or continued because it would materially interfere
with any material financing, acquisition, reorganization or merger or other
transaction involving the Company or require the Company to disclose any
material nonpublic information which would reasonably be likely to be
detrimental to the Company (a “Valid Business Reason”), (x) the Company may
postpone filing a Registration Statement (but not the preparation of the
Registration Statement) until the occurrence of the Valid Business Reason or
until the Valid Business Reason no longer exists, and (y) in case a Registration
Statement has been filed, the Company may postpone amending or supplementing
such Registration Statement or requesting that the Registration Statement become
effective under the Securities Act.  The Company shall give written notice to
all Shareholders of its determination to postpone filing, amending,
supplementing, requesting effectiveness of a Registration Statement, and of the
fact that the Valid Business Reason for such postponement no longer exists, in
each case, promptly after the occurrence thereof.


(e)                 Notice to Discontinue.  Each Shareholder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 3(b)(v)(D), the Shareholder shall forthwith discontinue
disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until the Shareholder’s receipt of the
copies of the supplemented or amended Prospectus or Free Writing Prospectus
contemplated by Section 3(b)(vi) (or if no supplemental or amended prospectus or
Free Writing Prospectus is required, upon confirmation from the Company that use
of the Prospectus or Free Writing Prospectus is once again permitted) and, if so
directed by the Company, the Shareholder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in the
Shareholder’s possession, of the Prospectus or Free Writing Prospectus covering
such Registrable Securities which is current at the time of receipt of such
notice.


9

--------------------------------------------------------------------------------


(f)                  Registration Expenses.  The Company shall pay all expenses
arising from or incident to its performance of, or compliance with, this
Agreement, including, without limitation, (i) Commission filing fees, (ii) all
fees and expenses incurred in complying with state securities or “blue sky” laws
(including reasonable fees, charges and disbursements of counsel to any
underwriter incurred in connection with “blue sky” qualifications of the
Registrable Securities as may be set forth in any underwriting agreement), (iii)
all printing, messenger and delivery expenses, and (iv) the fees, charges and
expenses of counsel to the Company and of its independent registered public
accounting firm and any other accounting fees, charges and expenses incurred by
the Company (including, without limitation, any expenses arising from any “cold
comfort” letters and the reasonable and documented legal fees, charges and
expenses of Shareholder’s Counsel and regardless of whether such Registration
Statement is declared effective.  All of the expenses described in the preceding
sentence of this Section 3(f) are referred to herein as “Registration Expenses”.


4.
Indemnification; Contribution



(a)                 Indemnification by the Company.  The Company agrees to
indemnify and hold harmless the Shareholders, and each of their respective
partners, directors, officers, Affiliates, stockholders, members, employees,
trustees, legal counsel and accountants and each Person who controls (within the
meaning of Section 15 of the Securities Act) any Shareholder, from and against
any and all losses, claims, damages, liabilities and expenses, or any action or
proceeding in respect thereof (including reasonable costs of investigation and
reasonable attorneys’ fees and expenses) (each, a “Liability” and collectively,
“Liabilities”), arising out of or based upon (a) in the case of the Registration
Statement or any amendment thereto, the Disclosure Package, the Prospectus, any
Free Writing Prospectus, or in any supplement thereto, any untrue, or allegedly
untrue, statement of a material fact or omission, or alleged omission, to state
any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and (b) any violation or alleged violation by the Company
of the Securities Act, the Exchange Act or any state securities law, or any rule
or regulation thereunder, in connection with the performance of its obligations
under this Agreement; provided, however, that the Company shall not be held
liable in any such case to the extent that any such Liability arises out of or
is based upon an untrue statement or alleged untrue statement or omission or
alleged omission contained in such Disclosure Package, Registration Statement,
Prospectus, Free Writing Prospectus or such amendment or supplement thereto
solely in reliance upon and in conformity with information concerning any
Shareholder furnished in writing to the Company by or on behalf of a Shareholder
expressly for use therein, including, without limitation, the information
furnished to the Company pursuant to Section 3(c).  The Company shall also
provide customary indemnities to any underwriters of the Registrable Securities,
their officers, directors and employees and each Person who controls such
underwriters (within the meaning of Section 15 of the Securities Act) to the
same extent as provided above with respect to the indemnification of the
Shareholders.

10

--------------------------------------------------------------------------------


(b)                 Indemnification by Shareholders.  In connection with any
offering in which any Shareholder is participating pursuant to this Agreement,
each participating Shareholder agrees severally to indemnify and hold harmless
the Company, any underwriter retained by the Company, each of their respective
partners, directors, officers, Affiliates, stockholders, managers, members,
employees, trustees, legal counsel and accountants, and each Person who controls
the Company or such underwriter (within the meaning of Section 15 of the
Securities Act) to the same extent as the foregoing indemnity from the Company
to the Shareholders, but only to the extent that Liabilities arise out of or are
based upon a statement or alleged statement or an omission or alleged omission
that was made solely in reliance upon and in conformity with information with
respect to such Shareholder furnished in writing to the Company by or on behalf
of the Shareholder expressly for use in such Disclosure Package, Registration
Statement, Prospectus, Free Writing Prospectus or such amendment or supplement
thereto, including, without limitation, the information furnished to the Company
pursuant to Section 3(c).  In no event shall the liability of a Shareholder
hereunder be greater in amount than the net proceeds received by the Shareholder
upon the sale of the Registrable Securities giving rise to such indemnification
obligation except in the case of fraud by the Shareholder.
 
(c)                 Conduct of Indemnification Proceedings.  Any Person entitled
to indemnification or contribution hereunder (the “Indemnified Party”) agrees to
give prompt written notice to the indemnifying party (the “Indemnifying Party”)
after the receipt by the Indemnified Party of any written notice of the
commencement of any action, suit, proceeding or investigation or threat made in
writing for which the Indemnified Party intends to claim indemnification or
contribution pursuant to this Agreement; provided, however, that the failure to
so notify the Indemnifying Party shall not relieve the Indemnifying Party of any
Liability that it may have to the Indemnified Party hereunder (except to the
extent that the Indemnifying Party is materially prejudiced or otherwise
forfeits substantive rights or defenses by reason of such failure).  If notice
of commencement of any such action is given to the Indemnifying Party as
provided in this Section 4(c), the Indemnifying Party shall be entitled to
participate in and, to the extent it may wish, jointly with any other
Indemnifying Party similarly notified, to assume the defense of such action at
its own expense, with counsel chosen by it and reasonably satisfactory to such
Indemnified Party.  Each Indemnified Party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the reasonable and documented out‑of‑pocket fees and expenses of such counsel
shall be paid by the Indemnified Party unless (i) the Indemnifying Party agrees
to pay the same, (ii) the Indemnifying Party fails to assume the defense of such
action with counsel reasonably satisfactory to the Indemnified Party or (iii)
the named parties to any such action (including any impleaded parties) include
both the Indemnifying Party and the Indemnified Party and such parties have been
advised by such counsel that either (x) representation of such Indemnified Party
and the Indemnifying Party by the same counsel would be inappropriate under
applicable standards of professional conduct or (y) there may be one or more
legal defenses available to the Indemnified Party which are different from or
additional to those available to the Indemnifying Party.  In any of such cases,
the Indemnifying Party shall not have the right to assume the defense of such
action on behalf of such Indemnified Party, it being understood, however, that
the Indemnifying Party shall not be liable for the reasonable and documented
out‑of‑pocket fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) for all Indemnified Parties and all such
reasonable and documented out‑of‑pocket fees and expenses shall be reimbursed as
incurred.  No Indemnifying Party shall be liable for any settlement entered into
without its written consent, which consent shall not be unreasonably withheld. 
No Indemnifying Party shall, without the consent of such Indemnified Party,
effect any settlement of any pending or threatened proceeding in respect of
which such Indemnified Party is a party and indemnity has been sought hereunder
by such Indemnified Party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability for claims that are the
subject matter of such proceeding.

11

--------------------------------------------------------------------------------


(d)                Contribution.  (i)  If the indemnification provided for in
this Section 4 from the Indemnifying Party is unavailable to an Indemnified
Party hereunder or insufficient to hold harmless an Indemnified Party in respect
of any Liabilities referred to herein, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Liabilities in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions which resulted in
such Liabilities, as well as any other relevant equitable considerations.  The
relative faults of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action.  The amount paid or payable by a party as a
result of the Liabilities referred to above shall be deemed to include, subject
to the limitations set forth in Sections 4(a), 4(b), and 4(c) , any reasonable
and documented out‑of‑pocket legal or other fees, charges or expenses reasonably
incurred by such party in connection with any investigation or proceeding.


(ii)                The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 4(d)) were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
paragraph.  No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.  In no event
shall a Shareholder be required to contribute an amount under this Section 4(d)
in excess of the net proceeds received by the Shareholder upon the sale of the
Shareholder’s Registrable Securities pursuant to the Registration Statement
giving rise to such contribution obligation, except in the case of fraud by the
Shareholder.


5.
Reports Under Exchange Act



(a)                 With a view to making available to the Shareholders the
benefits of Rule 144 promulgated under the Securities Act and any other rule or
regulation of the Commission that may at any time permit the Shareholders to
sell Registrable Shares of the Company to the public without registration, the
Company agrees for the period of at least one year from the date hereof, to:


(i)                Make and keep public information available, as those terms
are used in Rule 144, at all times;

12

--------------------------------------------------------------------------------


(ii)              File with the Commission in a timely manner all reports and
other documents required of the Company under the Exchange Act and the rules and
regulations of any applicable securities exchanges;


(iii)            Furnish to the Shareholders, so long as the Shareholders own
any Registrable Shares, forthwith on request, (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144 and the
Exchange Act, and (ii) a copy of the most recent annual or quarterly report of
the Company filed under the Exchange Act; and


(iv)              Undertake any additional actions reasonably necessary to
maintain the availability of the use of Rule 144 for the resale of the
Registrable Securities.


6.
Miscellaneous



(a)                 Share Splits, etc.  The provisions of this Agreement shall
be appropriately adjusted for any share dividends, splits, reverse splits,
combinations recapitalizations and the like occurring after the date.


(b)                Amendments and Waivers.  Except as otherwise provided herein,
the provisions of this Agreement may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions may not be given
unless consented to in writing by the Company and the Shareholders.


(c)                 Notices.  All notices, demands and other communications
provided for or permitted hereunder shall be made in writing and shall be made
by telecopy, electronic mail, air courier service or personal delivery:
 
If to the Company:
Asterias Biotherapeutics, Inc.
 
230 Constitution Drive
 
Menlo Park, California 95402
 
Attention:  Robert Peabody, Chief Financial Officer
 
rpeabody@biotimemail.com

13

--------------------------------------------------------------------------------

 
with a copy to:
 
Thompson, Welch, Soroko & Gilbert LLP
 
235 Pine Street, 13th Floor
 
San Francisco, California 94104
 
Attention:  Richard S. Soroko
 
rsoroko@twsglaw.com

 
If to a Shareholder, at the most recent address for such Shareholder as shown in
the Company’s register of its stockholders.


All such notices, demands and other communications shall be deemed to have been
duly given when delivered in the manner provided in this Section 6(c).  Any
party may by notice given in accordance with this Section 6(c) designate another
address or Person for receipt of notices hereunder.


(d)                Permitted Assignees; Third Party Beneficiaries.  This
Agreement shall inure to the benefit of and be binding upon the Company and the
Shareholders (including the Permitted Assignees and Pledgees of Shareholders as
provided in Section 2(d)(i)), and, except as provided in Section 4, no other
Person is intended to be a beneficiary of this Agreement.


(e)                 Counterparts.  This Agreement may be executed in any number
of counterparts and by the parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.


(f)                  Headings.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning.


(g)                Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the state of California, without regard
to the principles of conflicts of law.


(h)                Jurisdiction.  (i)  Any action or proceeding against any
party hereto relating in any way to this Agreement or the transactions
contemplated hereby may be brought and enforced in the federal or state courts
in the State of California, and each party, on behalf of itself and its
respective successors and assigns, irrevocably consents to the jurisdiction of
each such court in respect of any such action or proceeding.  Each party, on
behalf of itself and its respective successors and assigns, irrevocably consents
to the service of process in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, return receipt
requested, to such person or entity at the address for such person or entity set
forth in Section 6(c) or such other address such person or entity shall notify
the other in writing.  The foregoing shall not limit the right of any person or
entity to serve process in any other manner permitted by law or to bring any
action or proceeding, or to obtain execution of any judgment, in any other
jurisdiction.

14

--------------------------------------------------------------------------------

(ii)                Each party, on behalf of itself and its respective
successors and assigns, hereby irrevocably waives any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising
under or relating to this Agreement or the transactions contemplated hereby in
any court located in the State of California or located in any other
jurisdiction chosen by the Company in accordance with Section 6(h)(i).  Each
party, on behalf of itself and its respective successors and assigns, hereby
irrevocably waives any claim that a court located in the State of California is
not a convenient forum for any such action or proceeding.


(iii)              Each party, on behalf of itself and its respective successors
and assigns, hereby irrevocably waives, to the fullest extent permitted by
applicable United States federal and state law, all immunity from jurisdiction,
service of process, attachment (both before and after judgment) and execution to
which it might otherwise be entitled in any action or proceeding relating in any
way to this Agreement or the transactions contemplated hereby in the courts of
the State of California, of the United States or of any other country or
jurisdiction, and hereby waives any right he might otherwise have to raise or
claim or cause to be pleaded any such immunity at or in respect of any such
action or proceeding.


(i)                  Severability.  If any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions  shall not be in any way impaired.


(j)                  Rules of Construction.  Unless the context otherwise
requires, references to sections or subsections refer to sections or subsections
of this Agreement.  Terms defined in the singular have a comparable meaning when
used in the plural, and vice versa.


(k)                 Entire Agreement.  This Agreement is intended by the parties
as a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto
with respect to the subject matter.  There are no restrictions, promises,
representations, warranties or undertakings with respect to the subject matter,
other than those set forth or referred to herein.  This Agreement supersedes all
prior agreements and understandings among the parties with respect to such
subject matter.


(l)                   Further Assurances.  Each of the parties shall execute
such documents and perform such further acts as may be reasonably required or
desirable to carry out or to perform the provisions of this Agreement.


(m)               Other Agreements.  Nothing contained in this Agreement shall
be deemed to be a waiver of, or release from, any obligations any party hereto
may have under, or any restrictions on the transfer of Registrable Securities or
other securities of the Company imposed by, any other agreement.

15

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.


ASTERIAS BIOTHERAPEUTICS, INC.
 
By:
s/Pedro Lichtinger
 
 
Pedro Lichtinger
 
Title: President and Chief Executive Officer
 



SHAREHOLDERS:
 
 
 
s/Jay J. Miller
 
Jay J. Miller, Trustee of the
 
George Karfunkel 2007 Grantor Trust #1
 



Broadwood Partners, L.P.
 
 
 
 
 
By:
Broadwood Capital, Inc.
 
 
General Partner
 
 
 
 
 
 
By:
s/Neal C. Bradsher
 
 
 
Neal C. Bradsher
 
 
Title:   President
 



16

--------------------------------------------------------------------------------

ANNEX A


[Name and Address of Transferee]
________
[Address]


[Name and Address of Transferor]


________, 20__


Ladies and Gentlemen:


Reference is made to the Registration Rights Agreement, dated as of June __,
2014 (the “Registration Rights Agreement”), by and among Asterias
Biotherapeutics, Inc., a Delaware corporation, and the persons named therein as
Shareholders.  All capitalized terms used herein but not otherwise defined shall
have the meanings given to them in the Registration Rights Agreement.


In connection with the transfer by [Name of Transferor] of Registrable
Securities with associated registration rights under the Registration Rights
Agreement to [Name of Transferee] as transferee (the “Transferee”), the
Transferee hereby agrees to be bound as a Shareholder by the provisions of the
Registration Rights Agreement as provided under Section 2(d)(i)) thereto.


This consent shall be governed by California law.
 
 
Yours sincerely,
 
 
 
 
 
[Name of Transferee]
 
 
 
 
 
 
By:
   
 
 
 
Name:
 
 
 
Title:
 

17

--------------------------------------------------------------------------------


SCHEDULE I


Shareholders


Jay J. Miller, Trustee of the George Karfunkel 2007 Grantor Trust #1


Broadwood Partners, L.P.
 
 
18

--------------------------------------------------------------------------------